Name: 82/32/EEC: Council Decision of 21 December 1981 on the provisional application to the State of Antigua and Barbuda of the arrangements provided for in Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-01-22

 Avis juridique important|31982D003282/32/EEC: Council Decision of 21 December 1981 on the provisional application to the State of Antigua and Barbuda of the arrangements provided for in Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 016 , 22/01/1982 P. 0038 - 0038*****COUNCIL DECISION of 21 December 1981 on the provisional application to the State of Antigua and Barbuda of the arrangements provided for in Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community (82/32/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community (1), and in particular the second subparagraph of Article 142 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to the second subparagraph of Article 142 (2) of Decision 80/1186/EEC, the arrangements provided for therein may continue to apply provisionally, under conditions laid down by the Council, to countries and territories which become independent; Whereas Antigua, which is mentioned in Annex I to the said Decision, achieved independence on 1 November 1981 as the state of Antigua and Barbuda; Whereas it should be decided to continue to apply provisionally to that State the arrangements provided for in the abovementioned Decision; Whereas the second ACP-EEC Convention is open, in accordance with the procedure laid down in Article 185 thereof, to accession by countries or territories referred to in Part 4 of the Treaty which have become independent; whereas such accession can take place only following a request by the State concerned and with the approval of the ACP-EEC Council of Ministers; Whereas Antigua and Barbuda has submitted a request for accession to the second ACP-EEC Convention, HAS DECIDED AS FOLLOWS: Article 1 The arrangements laid down by Decision 80/1186/EEC shall continue to apply provisionally to Antigua and Barbuda until that State accedes to the second ACP-EEC Convention. Article 2 Questions relating to the application to Antigua and Barbuda of Decision 80/1186/EEC shall be dealt with as necessary by direct contact between the competent authorities of that State and of the Community. Article 3 This Decision shall take effect on 1 November 1981. Done at Brussels, 21 December 1981. For the Council The President N. RIDLEY (1) OJ No L 361, 31. 12. 1980, p. 1.